CONSULTANT AGREEMENT


This CONSULTANT AGREEMENT (the “Agreement”) is entered into by and between the
Asia Global Holdings Corp., a Nevada corporation (the “Company”) and Mak, Choi
Mei a natural person (“Consultant”), this 19th day of October, 2006, the date
the Services (as defined herein) were first provided to the Company by
Consultant.


WHEREAS, the Company wishes to retain Consultant to provide the Services in
exchange for which the Company agrees to issue to Consultant, during the term of
this Agreement, Three Million Two Hundred Thousand (3,200,000) S-8 shares of its
common stock; and


WHEREAS, the Company acknowledges that Consultant’s services are of a special,
unique, unusual and extraordinary character and which are of particular benefit
and importance to the Company; and


WHEREAS, this Agreement is made to set out the compensation, conditions and
guidelines that will govern the relationship between the parties.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which is expressly acknowledged by the
parties hereto, the parties agree as follows:



1.  
The Services. 



For the term of this Agreement Consultant will use his best efforts to provide
expansion opportunities, research and geographical oversight, within China,with
respect to the activities of the Company’s subsidiary, SINO Trade Intelligent
Development Corporation, Ltd., and provide other services as legally and
reasonably directed by the Company’s Board of Directors. Such efforts by
Consultant shall hereinafter be referred to as the “Services”. It is mutually
understood and agreed that any fees for the Services provided by Consultant
which result in some benefit for the Company in connection with a capital
raising transaction shall be negotiated separately from this Agreement.



2.  
Term of Agreement. 



Unless otherwise terminated as provided hereunder, the mutual term of this
Agreement shall be one (1) year beginning the date the Services were first
performed, which was on or about October 19, 2006 through October 18, 2007.



3.  
Costs and Expenses. 



The Company understands that, in the course of Consultant’s efforts, it may be
necessary for Consultant to incur certain costs or expenses. The Company will
reimburse Consultant for the costs or expenses by Consultant in providing the
Services to the Company, provided such expenses are approved by the Company in
writing in advance.
 

--------------------------------------------------------------------------------


 

4.  
Payment for Services. 



In consideration for the Services, the Company agrees to pay Consultant a fee
for Services, by way of the issuance to Consultant, during the term of this
Agreement, of Three Million Two Hundred Thousand (3,200,000) shares of the
Company’s common stock (the “Fee Shares”), herein the Fee Shares referred to
herein as the “Consultant Fee”.



5.  
Termination.



Following the first anniversary of the Effective Date hereof, either party may
terminate this agreement upon thirty (30) days notice by registered or certified
mail, return receipt requested, addressed to the other party. The thirty (30)
day notice shall be measured from the date the notice is mailed. If neither
party elects to terminate the agreement pursuant to such written notice then the
agreement shall automatically renew pursuant to the same terms and conditions
for an additional twelve month time period.



6.  
Assignment. 



Notwithstanding anything contained herein to the contrary, the rights to the
Consultanty Fee and the obligation to provide the Services set forth in this
Agreement, may be assigned or transferred by Consultant to an Affiliate;
otherwise, this Agreement and the rights and obligations hereunder shall not be
assigned. For the purpose of this Agreement the term “affiliate” shall be
defined as a person or enterprise that directly, or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control by
Consultant.



7.  
Counterparts; Facsimile. 



This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile, telecopy or other reproduction of the
original or any counterpart hereof and such executed the original or any
counterpart hereof may be delivered by facsimile or similar instantaneous
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof.


2

--------------------------------------------------------------------------------


 

8.  
Further Documentation.



Each party hereto agrees to execute such additional instruments and take such
action as may be reasonably requested by the other party to effect the
transaction, or otherwise to carry out the intent and purposes of this
Agreement.



9.  
Notices. 



All notices and other communications hereunder shall be in writing and shall be
sent by prepaid first class mail to the parties at the following addresses, as
amended by the parties with written notice to the other:


To Consultant:                                      Mak, Choi Mei   
Rm 3206 Hing Fung House
Hing Tung Estate
Sai Wan Ho, Hong Kong
Telephone: (852) 903-1540
 
To the Company:                                 Asia Global Holdings Corp.
1601-1604 CRE Centre
889 Cheung Sha Wan Road
Kowloon, Hong Kong
Telephone: (852) 2180-8666
Facsimile:  (852) 2180-8622


With Copy to:                                       Michael Mak
1601-3 CRE Centre
889 Cheung Sha Wna Road
Kowloon
Hong Kong
Telephone: (852) 2180-8666
Telephone: (852) 2180-8622
 

   

10.  
Governing Law. 



This Agreement was negotiated and shall be governed by the laws of the United
States, State of California, County of Los Angeles, notwithstanding any
conflict-of-law provision to the contrary.


3

--------------------------------------------------------------------------------


 

11.  
Entire Agreement. 



This Agreement sets forth the entire understanding between the parties hereto
and no other prior written or oral statement or agreement shall be recognized or
enforced.



12.  
Severability. 



If a court of competent jurisdiction determined that any clause or provision of
this Agreement is invalid, illegal or unenforceable, the other clauses and
provisions of the Agreement shall remain in full force and effect and the
clauses and provision which are determined to be void, illegal or unenforceable
shall be limited so that they shall remain in effect to the extent permissible
by law.



13.  
Amendment or Waiver. 



Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing. At any
time prior to a closing of the Initial Acquisition, this Agreement may be
amended by a writing signed by all parties hereto.



14.  
Headings. 



The section and subsection headings in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement the effective date
first written above.


The “Company”
Asia Global Holdings Corp.
 
By: /s/ Michael Mak  
Michael Mak
Title: CEO




“Consultant”


By: /s/ Mak, Choi Mei   
Mak, Choi Mei
       A natural person 
 
 
      
4

--------------------------------------------------------------------------------


 
 